     Case 0:20-mj-06437-AOV Document 1 Entered on FLSD Docket 09/14/2020 Page 1 of 6
 '
 *


     zyC)9l(ilt';v.('à.8,'4.)9# t'rll111:141t'.orenl:plalllt
     ,




                                                                                 forthc
                                                                     Southern DistrietofI-torida
                             t;IlitetlStlltes(.
                                              11-Amcrica                          '(
                                                                                   j
                                                  :..                               )
                                                                                    )     t'ase No. 20-œ -6437-A0V
                           t-atlrence Mi
                                       chaesGhovnick,                               -
                                                                                    )
                                                                                    j
                                                                                    )

                                                                     CRIAIINAI.COM PLAINT
        1.thectlf'lplainanlinthiscase, statc tllatthc fbllovviag istrtle to tlletxstot-n1y knosvledgcand bclicf.
 Ol1Orabotltthe datets)tlf p4pl rp'
                                  yplr
                                     q-l-qt2020.
                                               ,
                                               -
                                               , ,.pTl>fe
                                               ..J
                                                 6      p,
                                                         t)
                                                          ,
                                                          ef11,2020 il1tllktC'tltlnty Of
                                                                       s                          BroAard                                                          it1tht
          southern.                  lJistriutot'              Ft
                                                                p-r.j#.
                                                                      #.---.
                                                                           -.
                                                                            -....-..thedefkndantts)violated:
                      t'
                       ïx/t
                          r.-
                            $*
                             k
                             s'c?/
                                 -
                                 t,
                                  )n
                                                                                            tèf,
                                                                                               ti:l.
                                                                                                   l.
                                                                                                    zefle-
                                                                                                         s'
                                                                                                          tl
                                                                                                           -
                                                                                                           z-/p//-
                                                                                                                 f?/l
 18U.S.C.ï2252(a)(2)                                            RecelptofQhild Pornography
 18 U.S.C.92252(a)(4)(B)                                        Possessi
                                                                       on7
                                                                         :,ofChi#d Pornography




        Tl1iscrinlillalconlplaintisbased pntheselttcts:
 Seeattached afftdavit.




                #
                - Continuedk'llth<attachedshcct.
                                                                                                                                                .
                                                                                                                                                S
                                                                                                                                               ,'
                                                                                                                                                    t .w..''
                                                                                                                              >. r? g
                                                                                                   .... ...w..
                                                                                                             ..-.      .. '
                                                                                                                      ..
                                                                                                                    (t
                                                                                                                     '
                                                                                                                     )W 11#)f'
                                                                                                                             l/7/.'çrtg,.,
                                                                                                                                         y'
                                                                                                                                          7tt4r(#

                                                                                                   Vanessa Juede, SpeclalAgont
                                                                                                                             a. HSI
                                                                                                                              l'rtx'ttet.t
                                                                                                                                         ''
                                                                                                                                          .ltell/
                                                                                                                                                .,e tlttktfff/t,
               Atlestt'
                      d to by thcnpplicantknaccordaneeu'itllthercquirementsofr-ed. R.f-rim .P..
                                                                                              4.1b)'I--
                                                                                                      ncc'linltt,

I'
 late'
     .                    09/13/2020                                                                                                          W
                                                                                                                       A/ttkt,'
                                                                                                                              J-.
                                                                                                                                !ignatttre
L.lt'
    s'and state.                                  F'
                                                   ortLauderdal
                                                              e, Flori
                                                                     da                     Alicia 0.Val
                                                                                                       le,Uniled States Magistrate Judge
                                                                                                                    Prittttn
                                                                                                                           d??t
                                                                                                                              zp?stp(1?zt
                                                                                                                                        /titlit
Case 0:20-mj-06437-AOV Document 1 Entered on FLSD Docket 09/14/2020 Page 2 of 6




                         AFFIDAVIT IN SUPPORT OF CRIM INAL COM PLAINT
             I.N'
                /allessa .1ttttkle. lntty'l
                                          'I)g beel'
                                                   lflrstd'u1).svNv
                                                                  ()rn. do herebl'depose and state as folloNvs:

                                 IN-FRIIDt.
                                          ICTIIIN AND A(;E5'T BACKG RO UNI)
                       lanl a Spceialz'
                                      NgentN;
                                            vitl)tJnitcd States Iln1.
                                                              .     nigration alpd (-tlstollls 1.-.'1,tbrccnleltt
                                                                                         ..



    (-1(,
        -1-
        . 7).1'Iol'
                  neland Sectlrit) Ins'
                                      estigation'
                                                s. I'
                                                    Sortl-atldertlale.Florida 1l4aN'
                                                                                .  e been el-
                                                                                            nployetlas a
    Special?ï
            .gentsinec (lctober24)02. 1al
                                        n responsiblefbl
                                                       -investigationsot-oflknsesuntler'I'itlcs
            19 alld 21 k)l-the trnited States tlrtltle. -
                                     a,                 As part of 1
                                                                   7-
                                                                    1y daily dulics as a l.lSl agent. I

    inx'estiga'
              te crinlillal Niolations I-elttting tt) clliltl expltlitalikln and child pornography incltlding
                                                      .



    v'itplaliolls pel-lailling            illcgal prod'uction- distl
                                                                   -ibution. reeeipl and possession of child

                                                                                                          Ihave
    reeei&ed trttining in the area ofe11ild porllography'and child expltpitation.

                      lI
                       -taN'e participated in i1-!vestigations învthlving pcdophiles. pretktential chiltl

    llltllt-sters. alltl persolls &$.I)t) coIlect aad/or distribute ehiId pornographl'
                                                                                     - ttlong 5N.ith the
    il-
      llpttrttttithr)alltldistl'ibtltitll)o1*l'
                                              natel-ials relating to the sextlalexploitatioa t)fchiIdren. lhave

         ctpndueted sev'
                       et-ttl ehild pornograp1A), acd child cxploitation invtstigations. Nvhicll has
                                                          .




   inq'ols'cd rcq'ieu'il'
                        lg stèyheraltbrlustl(-nledia. incItlding col
                                                                   mpllter-
                      I lutllke this zxl-
                                        llklavit il1 stlpport ()1-a crinlinal conyplaint charging Laurenee
                                                                  .



   s'
    liehael frhoA'nittk (hereinafter $*f>l1()VN ICK'') Nvith receipt and possession ol-vhild
                                                  .




   ptlrlltdgraphl'-       v'iolation of -
                                        '
                                        I-itle 18. 1..
                                                     1nited States Code- Scetions 2252(:)t2)
   2252(:1)(
           .'
            4)(11).

                      ,1-1,
                          1: i1)tbrnlatiollctlntained in this -A ftitlavitis basetl01,
                                                                                     111-
                                                                                        1).
                                                                                          'personalkn(
                                                                                                     )vsledge.
   tthluellaqintbsnhatit
                       ll)relal'ed to l'
                                       nc b)'otherlan,enl'
                                                         orcenlentagentsal
                                                                         ltlolllccrsins'olved in

   tl)i$)i1,,
            $
            .t'
              zstit-
                   l:
                    ;ttlon.1hay.e nt)tintlkldqt'
                                               li11this ;
                                                        'ïf'
                                                           tsdasviteacl-
                                                                       laad cï'cl-
                                                                                 l,l-
                                                                                    actk11t)T5'
                                                                                              11t()l
                                                                                                   '
                                                                                                   lle t'
                                                                                                        l1-t()
Case 0:20-mj-06437-AOV Document 1 Entered on FLSD Docket 09/14/2020 Page 3 of 6




              tlthtll.Iavvelllbrcttl'
                                    nttnloffsecrssurroundin
                                                           g this illvestigation. Rather.IhaN'
                                                                                             c illcltldtd :1,
                                                                                                            113                                 .
                                                                                                                                                    those
              f-
               actsthatIbeliey.
                              e arc llccessal.
                                             l't
                                               t)estttbtish probable cause.

                                                                      PRO BA BLE CA IJSE
                           I1
                            4 ant'
                                 l arotlnd Jul).. 20-
                                                    20. Nvhilc vvorking in an undercoyter ca
                                                                                                 g.acitl.
                                                                                                        ', layv
             enforccl-
                     nelt
                        't        signed onto thc illtcnlet tlll4lugl'
                                                                     1 a conlptller located in the IIIS l-
                                                                                   .
                                                                                                                                                    'ort
             l-atldel-
                     tlale (lflice, lavv enl
                                           -orcelnent utilized Bit-
                                                                  rorrenl.
                                                                                                   an enhancetl '
                                                                                                                versioa 01-a ptlblicly
             availatnle peer-te-peer15le sllltring progralu. tt).identify indix'idtlals sharing il
                                                                                                 n ages al'
                                                                                                          ld/
                                                                                                            'llrvideos
             tlepicting the sexktalexploitation ofthilklrell.

                              l3tlring tlle investigations Iavv ktnfbrcenAent identified a col
                                                                                             upttter (71) BitTorrcnt
         tllat ufts associttted vvitll a torrent tile'belie
                                                           ved to contain Gles depicting child pornograph
                                                                                                             y.
         Specif'ictll1),
                       '.thc uot-
                                npttteî
                                      'iI
                                        !question utilized ll3addrcss 139.138
                                                                             .115.248 (---l-al-
                                                                                              getlP ,A.ddress**)
        tt)acress Bl
                   't'l-kll
                          -l-ellt alld share t'
                                              ilcs u'ith l4ash valucs of ilnages and vl
                                                                                      -kleos of suspected
                                                                                                        ' child
        porllograplll'.

                       (31)Ju1)'6-202().lahv enforcelnentconppleted the dosvaload of se
                                                    .
                                                                                        v'eralA'itleo ajld
       ilmage files tlcpicting cl'
                                 tiId pornograpl
                                               -tj th
                                                     at the conpputel
                                                                    - at the 'l'argct IP A tltlress nèacle
       aq'ailttble.

                            I3ttsktd el'
                                       lk,
                                         trcN'itvs'01-tl-
                                                        le dovvllltladed 15les. lavv enforcenlentdeterl-
                                                                                                       nined tllattllere
      w ere nul-
      '          nelvus tslcs depicting children tlnder the age of cight
                                                                        een (18)engaged in <exualacts
      antl/ol- tlle lascià'ious exllibititln of their genitals- all of u.
                                                                        hicll was consistent u'
                                                                                              itl) child

 '
     ponlography,

                           z'
                            ï sal'
                                 np.Ic k)t-three 4
                                                 t3)ofthe tilesk'
                                                                losvnloaded arttdesc
                                                                                    ribed as tb llou's-                            .

     f ,,'
       $ ---1*()I'rent--i:,
       ?                  .t
                          . )1.3icaI1,3 tlç(1't
                                              )aIlti1e th;1tdescribes tl  1e f'
                                                                              iIeortilesto be sllarktd,Itcot)tainstl3e inforll'
     lo acc                                                                                                                         )ation nettdcd
            tdn)(  4Iisl'
                        lktd()'k$111t)it('
                                         lt't-(he dttsigt4lastd filv or f5lc:
                                                                            $. -1'11
                                                                                   ,i:
                                                                                     ii1)t-
                                                                                          olnllalion i1
                                                                                                      )clucleqtht'
                                                                                                                 à1)Jll'
                                                                                                                       It
                                                                                                                        '
                                                                                                                        )ts)(,,,1-thc dlle tar t''
     fttkrtt
           'îlc c d  i
                     l.ltl
                         'k
                          tt''
                             'l'il
                                 rr en' t.--                                                                                   .                 iles
Case 0:20-mj-06437-AOV Document 1 Entered on FLSD Docket 09/14/2020 Page 4 of 6




                                File Nalne:(' )t)0()98.1-
                                                        np4
                                Dcs
                                h    cripti
                                          on:   '
                                                V iduo  depicts a prepubescent fel
                                                                                 male constrained by her
                                  antls and lketby rope. A.1 1adultcanbeseenillsel-tinganobjectused fbr
                                sexualpenetralion into the chiId-snlouth. allus and ' î'agilla. The adultis
                                sinlultaneously touchiag thechild-svagina and bl'ea.st.

                                17ile N,an'
                                          l::0()()022.lnp4
                                Dcscrlptloll: ' V ideo depicts :1 naked prepub
                                b                                              escent tbl- rlale in the
                                  athrklon'
                                          l.recorttlinghefselftouchiagherexposed genitals.
                                File N.atnc:z
                                            '
                                            NluateurRussian luan l- uck girl12 11-
                                                                                 1puss
                                Description: Video depicts a preptlbescent l-          y being vaginall
                                                                                  enlale
                                penetrated by a1-
                                                1atlultt'
                                                 .
                                                        nale-s penis.                                 l'

                           enforcel
                                  ncn'
                                     t conduetekl a seareh            publicly aN'ttilable databasc and
    detenmined that Blucstrealu registered the TargetIP Add
                                                           ress. Lau-cnforculllent sttbscqtlently
    subnlitted an adnlillistrativ'
                                 e gubpocna to Blucstrtalll. Results fronAthe sut
                                                                                npoena shou'etlthat   .   01-1
    tlle tltltc that lau'cllforcetllentdolvnloaded the ellild pot-nographj'.Bltlestrealu had assignetlthe

   'I'arget IP .
               /-
                Ndtlrcss to an aectltlnl beltlnging to a sen,ice address of 9529 N'orth l3e1lbrtC'ircle
                                                                                                            .




                      t-
                       )n Septenlher l1. 2020. lau'cntbrcelnentexectlted a search uurrktnt of the
                       '
   residence.sigllekibq'thc Ilonorable t'.nited Slates Nlagistrate J'
                                                                    udge A 1icia (-
                                           .
                                                                                  ).'
                                                                                    Valle. -l-l'
                                                                                    .          lkrsearcl)
   01-tht!resitiellcc?res'
                         caled (7lltt(l)l117 Desktop bearing serial1-1ulnber(
                                                                             'N
                                                                              ''X8l2lN'
                                                                               .,     'l-I-locateklin
   f'
    'lIO N'-N If
              .-'K -s bedrooln.        prkllirninary forensic cxal-
                                                                  nination              t'
                                                                                         lesktop col'
                                                                                                    nputer
   belol-
        lgillg tt) ('l'
                  .   i(I!
                         UN.'l(.
                               'K, rcï'ealed approxilnatelj'f'
                                                             iftl'
                                                                 -three (53)videos antlone hundrcd and

   sixtl'(l6())inlttges eolltailling sttspecled child purnography Solzle ol-tlle inlages are described tts
                                                                .




                      A)     l'
                              t'ile Nftme:(pthc)NeNv 2017 Pedo Childlover 8).'tl Daddl''s I-ittle girl
                            15
                            - 'zl17 Re-route-napzl
                            llescription: Viklto depicts a prcptlbesoent fenltlie being Vaginally
                            pcnctrated by an aduitlnale-spenis.
Case 0:20-mj-06437-AOV Document 1 Entered on FLSD Docket 09/14/2020 Page 5 of 6




                          13)      1
                                   -.
                                    'ile N
                                         ''anltt:(pthci N.evv 2()17 Pedo C-hildlover 8)'k) I)add).
                                                 .
                                                                                                .'-s Little girl
                                  .1N118 Re-rotlte-nlp4- .

                                  Description: '  V ikleo klepicts a prepubeseelpt fel-nale being N'aginally
                                  penetratcd by al  nttdultlnale-spenis.

                                  l'
                                   -ileN'
                                        anpc:9y0'
                                                l'
                                                 haigirlblovviob.l'
                                                                  np4
                                                                    '
                                  I.lescription:'
                                                Vidco dcpictsa prcpubescelltlk'lllttle perferfning ()l-
                                                                                                      alstx  .
                                  ol'
                                    l:tl)adtlltnlale penis-

                         (.
                          'IlL'
                              )N'
                                -N
                                 'jI()
                                     .K, vvaiN'
                                     -        ed his i
                                                     klil'
                                                         alulu rights alltl agreed to speak yNith lau
                                                                                                    .



    eI1tbl-
          celllcl-
                 lt, ('
                      -l'
                        l()VN.ICK advised that he llas I
                                                       neel: doqvnloading child pornograplp' for
    --
     klecades--and l)e llas beel.
                                l usillg tle u'l'tlrrcntprt-
                                                           jgntnl t)n his desktop col'
                                                                                     nptlter. descritned in

    paragl
         -aplhl2.t-
                  orapprtlxinlatel) four(4)yearg. C.
                                                   11l('
                                                       )Nr)
                                                          '.
                                                           11(J1k atlqeisetltlltttht isthktt)1'
                                                                                              11),usel-(,1-
    t1)e coa)ptlte1-.

                        (,
                         -1I()'
                              k'N-I(7K stated thatu'
                                                   llen he searches tbrchild pornograplll'011 tlle tl'l'tll-l-
                                                                                                             ent

        $N()rk.he usestlle folltlNsing seal'ch tenns:--13-1-1-1(-.--:--1:
    110t'                                                        -      3re--l-ecn.----l3repubescent--- alld --9 (h.'o.
    1-
     1tLde.'- ()'l1()N?X.l(-K advised that has dosN-
                                                   nloaded tuore than l00 iluages ttl3tl l'uore than l()

    y'itleos     child porllograplly. L'1'l(.'
                                             )k-N
                                                ' l(.
                                                    aK stated that his l'
                                                                        nost recent tloqs'
                                                                                         nload vvas on
    Sutjlttrrnbel'1().2f
                       .)20. tlle tla),
                                      .pl-itlrt()the exectttion ofthe search sNurrant.

                    (.
                     'l
                      .1(.
                         )'
                          h.
                           rN
                            ' IC K' also stated that hk'
                                                       :considers hinhself a --collectkèr-- antl places the

   vidt-osttlltliIl-
                   tages()1%chiltlptlrnograplly thathe dfhAvnloads. on hisdesk'ttlp
                                                                                  . in iIlklis'idtlalfolders
   nttnlktd- --lkecpil'
                      lg in tlle t  li1).-- --N-
                                 iul'          lklnl antlst)1,
                                                             1.:---N
                                                                   ''ieces.-- 111-
                                                                                 1(
                                                                                  :
                                                                                  1 --lt
                                                                                       -ather alld datlghter--- l-le
   furtherstattd tltatlàe gets artltlsetlanklnhasturbk
                                                     ucs cq'ery'til
                                                                  ue he looks atttn in-lage 01-vieNvs a

   ï'idttt'
          ,o1-clliltlpde
                       lI-ntlgntphs'.




                                                 (.
                                                  '(.
                                                    )N C L t-
                                                            rSI()N'
Case 0:20-mj-06437-AOV Document 1 Entered on FLSD Docket 09/14/2020 Page 6 of 6




                       l
                       s
                       laskttitlpo1) tl'
                                       te itlt-
                                              orlllation pl-
                                                           oïided abtlvkt. I respectl-
                                                                                     u1ly stlbtllitthtttprobahlu

                                                                 (..
                                                                   -1)$
                                                                      7!'
                                                                        nick' did vitplatc 'l'it1< l8. t'nitcd (-otltt.
     %-ect1t'
            b1-
              ts-
                n25'
                   -'(a)(2)ttî)tl225-
                                    3(a)('4)tB h



     FU lt-l-IIF-R 1'4)l'11 A FFIA NT SA YET 11NO -l-


                                                             f'
                                                              tu-spktctful1v subll11tted.
                                                                                    .,                              <


                                                                                   r' /                 .                            *.- '
                                                             .      .. ..   -
                                                                            . -.    -.--   r..    ,...-.. .,.7-.-.--...-.--,-.-,.,
                                                                                             -.L(..                                  ..-.
                                                             .
                                                             y:I-tI'Ik)SSa .jtt. .k-jt7Ctv
                                                                                         .-
                                                                                          lttj-jktq.tut     . .

                                                             H01'   nk'lla11d Skleu1-
                                                                                    1
                                                                                    -t)'I1:Nk'yst1
                                                                                                 -gat1t)lls(lIS
                                                                                                              .1)




    .At lestctl tk) t' ,q
                        . t
                          llc ttpplicaat i1) accthrklftnce îvitll
    tlle retltlirel- nents ol' l'etl. 1.
                                       è. L-ri!,
                                        .      1,- 13. 4.1 b)'
    lêklctt'l'illle.4
                    .3,)this 1Sthdal'o1-Septenlbcr2020. at
    lt'hrtl-auktkzrdttlc.1-ltdrikltt.


                .               *'    z'
    &l,l(.'I,N (.
    ..          .).N7z'
                      N1.
                        -l.l(
    l-'
      !kI'
         1'I'I)S'l'-ï'l-I'S N1-
                              '
                              ï(1I% l'It-,
                                         ï-'
                                           l-I7'lt-13(-iI.
                                                         -
